COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-17-00189-CV


In the Guardianship of A.E., an           §     From Probate Court No. 2
Incapacitated Person
                                          §     of Tarrant County

                                          §     (2016-GD00368-2)

                                          §     June 14, 2018

                                          §     Opinion by Justice Pittman


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed. The case is remanded to the trial court for that court to

render an order consistent with this opinion.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Mark T. Pittman_________________
                                        Justice Mark T. Pittman